Citation Nr: 0612783	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-33 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1970 to April 1974.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  The question of 
whether new and material evidence has been received to reopen 
the claim of service connection for PTSD must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

In May 2003, the RO also denied service connection for 
schizotypal personality disorder.  However, the veteran 
specifically limited his appeal to the issue of PTSD in his 
October 2003 substantive appeal.  Thus, the issue of 
entitlement to service connection for schizotypal personality 
disorder is not before the Board.


FINDINGS OF FACT

1. An unappealed rating decision in May 1997 denied service 
connection for PTSD on the basis that there was no verified 
in service stressor and no diagnosis of PTSD based on a 
verified stressor.

2. Evidence received since the May 1997 rating decision, to 
the extent it is new, does not tend to show that the veteran 
has a current medical diagnosis of PTSD, and does not raise a 
reasonable possibility of substantiating the claim. 




CONCLUSION OF LAW

Evidence received since the May 1997 rating decision denying 
service connection for PTSD is not new and material, and the 
claim of service connection for PTSD may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the January 2003 rating decision the appellant was 
advised of VA's duties to notify and assist in the 
development of the claim.  A January 2002 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing and the evidence he 
was responsible for providing.  The letter also instructed 
him that since his claim for PTSD had been subject to a 
previous final denial, in order for him to reopen his claim, 
he needed to submit new and material evidence and it 
explained what kind of evidence would be new and material.  
Kent v Nicholson, No. 04-181 (U.S. Vet. App. Mar. 2006).  The 
January 2002 letter and a September 2002 letter explained 
what the evidence must show to substantiate a claim of 
service connection for PTSD.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred in the 
process.  While he was not advised of the criteria for rating 
PTSD, or those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 
2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.  Finally, it is not alleged that the 
notice in this case was less than adequate.  

Regarding the duty to assist, VA has obtained the veteran's 
service records and records of pertinent medical treatment.  
The appellant has not identified any additional evidence 
pertinent to his claim.  Notably, the duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach until a previously denied claim is reopened; 
however, the veteran was provided with a VA examination in 
December 2002.  38 C.F.R. § 3.159 (c)(4)(iii).  VA has met 
its assistance obligations.  The appellant is not prejudiced 
by the Board's proceeding with appellate review.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

B.	Factual Background

The veteran's initial claim of service connection for PTSD 
was received by the RO in February 1997.  In a May 1997 
rating decision, the RO denied service connection for PTSD, 
essentially finding that the veteran did not have a verified 
stressor or a medical diagnosis of PTSD.  He did not appeal 
this decision, and it became final.

The evidence of record in May 1997 included service medical 
records that were negative for diagnosis, complaints, 
clinical findings, or treatment of PTSD.  

Statements from the veteran and from a lay witness reported 
he had been experimented on while he was in the military and 
stationed in Spain and that the experiments involved 
electrical shocks, drugs, and sexual assault.  The veteran 
had recalled these experiments when the lay witness 
hypnotized him.

Treatment records from La Pinon Sexual Trauma Recovery and 
Crisis Center from January to April 1997 noted that the 
veteran complained of having been experimented on by the 
military and of having been raped during this experiment.  He 
also stated he had been abducted by aliens.  

March 1997 private treatment records from Dr. J. K. provided 
the veteran with a diagnosis of PTSD based on the unverified 
stressor of the veteran being the subject of military 
experiments.

On VA examination in March 1997, the veteran reported being 
involved in an experiment during his military service called 
Operation Happy Days, in which he was given drugs for three 
weeks and sexually assaulted.  He also told the examiner the 
marks he had on his back were caused by aliens checking his 
DNA activities.  The examiner diagnosed the veteran with 
major depression, not otherwise specified or dysthymic 
disorder.  

Evidence received subsequent to the May 1997 rating decision 
includes:

*	Service personnel records reflect that the veteran 
served in Spain from July 1971 to January 1974.  His 
performance evaluations as an Accounting Clerk were 
excellent at the beginning of his military service, but 
steadily declined.  His evaluators noted that he lacked 
the motivation to improve his knowledge and progress 
further in his job.

*	A June 1997 private psychiatric evaluation from Dr. C. 
F. notes the veteran "appear[ed] to fulfill the 
criteria" for PTSD.  He found the veteran's memories of 
being raped while in the military were coming back to 
him and causing him stress.  The veteran's symptoms were 
sleeping lightly, having low energy, losing interest in 
things, and having occasional anxiety.  Dr. C. F. talked 
to the veteran about how his "symptoms could be 
attributable" to PTSD and he noted diagnoses of PTSD 
and dysthymia.  

*	A February 1998 private psychiatric evaluation in which 
B. K. H., Ph. D. noted that while symptoms of PTSD were 
present, it was "difficult to confirm what the 
particular stressors would be in light of some of [the 
veteran's] apparently delusional thinking."  B. K. H. 
also reported that the veteran's difficulties "clearly 
predate[d] his military experience" and that he might 
have been sexually abused as a child, but could not 
acknowledge or perceive that abuse.  He provided a 
diagnosis of major depression and found an indication of 
schizoid personality disorder.  

*	February to June 1998 treatment records from Southwest 
Counseling Center specifically rule out PTSD as a 
diagnosis under DSM III-R criteria.  The veteran 
reported being sexually abused while being subjected to 
military experiments; being aware of and able to receive 
messages from angels; and being abducted by aliens.  He 
also reported being depressed "most of the time" and 
increasingly anxious.  Southwest Counseling Center 
doctors provided the veteran with various diagnoses, 
including "anxiety disorder, not otherwise specified", 
depression, and schizotypal personality disorder.

*	VA treatment records from December 1997 to April 2002 
note depression, anxiety, identity problems, and a 
history of unusual beliefs, with a schizotypal 
personality disorder.  In October 2001, the veteran 
reported he was seduced and sexually assaulted by a man 
named Larry Moyer while he was stationed in Spain.  He 
noted that the experience was embarrassing, because a 
friend walked in and saw what was happening, and 
confusing, because he felt shame, but did not fear 
further seduction.  He also reported being stalked one 
night by another officer, but said he was able to run 
away from him.  In December 2001, the veteran indicated 
he was sexually abused by his father when he was a child 
and a social worker noted that since the veteran did not 
have a typical VA stressor, he might have problems 
getting a PTSD diagnosis.  

*	A December 2002 VA examination report, in which the 
veteran reported his sexual assault by Larry Moyer and 
noted that he was mostly confused and embarrassed by the 
encounter, and then he "just basically forgot about 
it."  He stated he was a heterosexual, but that he has 
been confused about relationships all of his life.  The 
veteran did not believe he had any psychiatric problems.  
Psychological testing revealed the veteran had a general 
negative self image with some ego deficits.  After 
reviewing the claims file and examining the veteran, the 
psychiatrist examiner concluded the veteran had an 
identity problem and a mixed personality trait, but that 
DSM-IV criteria for PTSD were not met: "There are no 
symptoms or complaints of nightmares, flashbacks, 
intrusive thoughts, startle response, nor is any unusual 
affect seen when describing the sexual experience he had 
in the air force, which he relates that he rarely thinks 
about."  

*	A January 2003 letter from the veteran's girlfriend 
explains how the veteran has memory and communication 
problems along with problems seeing reality.  As an 
example of her belief that the veteran could not 
distinguish good from bad, she described a situation in 
which she and the veteran walked in on her brother 
sexually molesting his three-month old granddaughter.  
While she was sickened by this incident, the veteran did 
not think the situation was inappropriate and only 
believed the girlfriend's brother was expressing his 
love for his granddaughter.  His girlfriend believed the 
veteran was so traumatized by the sexual abuse he 
experienced in the military that he blocked out 
everything bad that happened to him and as a result 
could not see the sexual abuse occurring between her 
brother and his granddaughter.  As another example of 
the veteran's inability to distinguish good from bad, 
she noted that the veteran found the destruction caused 
by tornadoes exciting, but not tragic.  She also 
submitted articles about VA's research on military sex 
trauma.  

*	A March 2003 statement from the veteran notes his belief 
that his PTSD occurred because of the sexual trauma he 
experienced in the military.  He stated that as a result 
of his PTSD, he has trouble concentrating and 
maintaining jobs.
*	In October 2003, the veteran submitted five letters from 
his brothers and sisters that noted how different the 
veteran was when he returned from his military service.  
They noted that prior to service he was happy, hard-
working, healthy, clean cut, and active.  He also 
attended Lutheran church services every Sunday.  When he 
returned from his tour of duty, he had an unkempt 
appearance, was detached - as if he was living in his 
own fantasy world, and was agitated.  He did not care 
about finding a job and when he did have jobs, he would 
quit for no real reason and with no future plans.  He 
also began joining non-Christian religious cults.  His 
siblings believed his actions of going from religion to 
religion and job to job resulted from his denial that 
bad things could happen and naivety.

C.	Legal Criteria and Analysis

As noted above, the appellant's claim of service connection 
for PTSD was denied in May 1997.  He was properly notified of 
that decision and of his appellate rights, and he did not 
appeal it.  Accordingly, it is final.  38 U.S.C.A. § 7105.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in December 2001), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

If PTSD is based on personal assault in-service, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Evidence received since the May 1997 rating decision consists 
essentially of new accounts by the veteran of a stressor 
event involving sexual abuse in service and new VA and 
private treatment records.  Since the previous denial of 
service connection for PTSD was partially premised on a 
finding that the veteran did not have a verified stressor 
event, these new accounts might suffice to trigger VA's duty 
to assist by seeking verification of the new stressor 
account.  Under Justus, supra, the credibility of the 
veteran's stressor accounts is to be presumed.  Notably, the 
veteran has submitted evidence, such as letters from his 
siblings regarding behavior changes after service and service 
personnel records showing declining performance evaluations, 
which could be used to verify that he was subjected to a 
sexual assault in service.  

However, the stressor event by itself would not be enough to 
substantiate the claim.  The veteran would also need a 
current medical diagnosis of PTSD based on DSM-IV criteria.  
The record does not contain evidence that he has such a 
diagnosis.  The December 2002 VA examiner specifically noted 
the veteran's symptoms and stated he did not meet the DSM-IV 
criteria for PTSD.  The only PTSD diagnosis of record is from 
Dr. C. F. in June 1997.  Since that date, several private and 
VA psychiatrists and psychologists have specifically ruled 
out PTSD as a possible diagnosis, based on more detailed 
information about the veteran's alleged stressor than that 
provided to Dr. C. F.  Additionally, Dr. C. F.'s diagnosis 
appears to be more of an initial assessment, than a 
conclusive diagnosis, as he noted that the veteran 
"appear[ed] to fulfill the criteria" for PTSD and that his 
symptoms "could be attributable" to PTSD.  It is notable 
that the December 2002 VA psychiatrist's report reflects a 
thorough review of the claims file, extensive questioning of 
the veteran regarding his alleged in-service stressors, 
elicitation of his symptoms (and notation of those shown in 
the record), and an explanation of the rationale for the 
opinion.  

The veteran's own statements and contentions (and those of 
his girlfriend and siblings), regarding a relationship 
between his current psychiatric symptoms and in-service 
traumatic events cannot by themselves establish a diagnosis 
or a nexus between his current psychiatric problems and his 
military service.  They are laypersons and, as such, lack the 
training to determine medical diagnoses or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In summary, evidence has been added to the record that is new 
(and not previously considered) and relates to stressors not 
considered in adjudicating the original claim.  However, none 
of the evidence received since the May 1997 rating decision 
is competent evidence that bears positively on the matter of 
a current medical diagnosis, which is a remaining 
unestablished fact necessary to substantiate the claim 
seeking service connection for PTSD.  As a result, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the additional 
evidence received since the May 1997 rating decision is not 
new and material and the appeal seeking to reopen a claim of 
service connection for PTSD must be denied.  


ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


